In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Westchester County (Rudolph, J.), entered September 23, 1999, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $312,500.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, there is no basis to reverse or modify the judgment under review. Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.